Citation Nr: 0823645	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-37 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had verified active duty from May 1943 to 
December 1945; he also had three years of prior service.  His 
distinguished service includes participation in the Ardennes, 
Central Europe, and Rhineland Campaigns, and his awards and 
decorations include Silver Star and Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
individual unemployability.

The veteran's appeal was previously before the Board in 
August 2007, at which time the Board issued a decision which 
denied entitlement to a TDIU.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, VA's Office of General 
Counsel (OGC) filed an unopposed motion requesting that the 
Court vacate the Board's decision and remand the case for 
further development and readjudication.  The Court granted 
the motion in a November 2007 order and returned the case to 
the Board for compliance with the directives specified in the 
Motion for Remand. 

The appeal was returned to the Board in February 2008.  The 
Board remanded the appeal for additional development 
consistent with the October 2007 Motion for Remand.

The Board previously granted the veteran's motion to have 
this case advanced on its docket. 38 C.F.R. § 20.900(c) 
(2007). 

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC).  The veteran will be advised if 
further action is required in his part.


REMAND

The Joint Motion and resultant remand from the Board required 
that the veteran be afforded an examination in which the 
examiner took into account the effects of the veteran's 
hearing loss on his ordinary activities.  The veteran was 
afforded a VA examination in March 2008, but none of the 
effects of the disability on ordinary activities were 
reported.  

As the veteran's representative has pointed out, a remand by 
the Court or Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the appeal is REMANDED for the following:

The veteran should be afforded a VA 
audiology examination.  The examiner 
should review the claims folder and note 
such review in the examination report.

The examiner should offer an opinion as 
to whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment consistent with his 
education and occupational experience due 
to service connected bilateral hearing 
loss.

In offering this opinion, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the veteran's service-connected 
disability, as distinguished from any 
non-service-connected condition.  In this 
regard, the examiner should report the 
activities with which the hearing loss 
interferes.

The examiner must provide a rationale for 
the opinion regarding the veteran's 
employability that reflects consideration 
of the effect of the hearing loss on 
daily activities.

If the claim is not fully granted, a 
supplemental statement of the case should 
be issued before the case is returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




